IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45706

STATE OF IDAHO,                               )
                                              )     Filed: October 4, 2018
       Plaintiff-Respondent,                  )
                                              )     Karel A. Lehrman, Clerk
v.                                            )
                                              )     THIS IS AN UNPUBLISHED
LORENA OCAMPO-GARCIA,                         )     OPINION AND SHALL NOT
                                              )     BE CITED AS AUTHORITY
       Defendant-Appellant.                   )
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, District Judge.

       Order denying Idaho        Criminal    Rule     35   motion   for     reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Lorena Ocampo-Garcia pled guilty to felony injury to a child, Idaho Code § 18-1501,
with an enhancement for infliction of great bodily injury, I.C. § 19-2520B. The district court
imposed a unified sentence of fifteen years, with a minimum period of confinement of three
years. Ocampo-Garcia filed an Idaho Criminal Rule 35 motion for reduction of sentence, which
the district court denied. Ocampo-Garcia appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                              1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Ocampo-Garcia’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Ocampo-Garcia’s Rule 35 motion is affirmed.




                                              2